There was no bill of exceptions or statement of the case. The défendant was sentenced to “$75 fine or 30 days.” Held: That a judgment imposing a fine should specify that in default of its payment the defendant shall suffer imprison-rnent for the corresponding term. People v. Lopes, 13 P. R. R. *907235, and People v. Acuña, 17 P. R. R. 497. Judgment modified to sentence tlie defendant “to pay a fine of $75 or in default thereof to one day’s imprisonment for each dollar not paid, the imprisonment not to exceed 30 days.” Mr. Chief Justice Del Toro delivered the opinion of the court.